Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 10 contain two periods. Correction is needed.
The Written Opinion on applicants IDS of 8-6-19 was not considered since no concise explanation of the document was submitted as required for foreign language references, MPEP 609.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 7-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Dalla Torre et al. (US 5140065), cited by applicants.
           The reference discloses molding compositions containing 1-95% polyamide elastomer “A” as in applicants “copolymer (B)”, (column 2, lines 46-51), (C) “5-.

           Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dalla Torre et al. (US 5140065), cited and for the reasons set out above.
           While the examples disclose use of pigments such as are excluded by “consisting of”, column 4, lines 35-40 only discloses that such materials “may” be used and in amounts “up to” 30%, amounts which include zero and which are only optional. 
           While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results. 

           Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter et al. (US 2008/0057246).
The abstract discloses compositions containing 80-20 parts of at least one polyamide and 20-80 parts of a polyamide elastomer including polyether amides. Note paragraph 39 where the blends may include those of polyamide 12 and polyamide 6 polyether amide and thus the polyamide of the blocks may differ from the polyamide as required by the last two lines of claim 1. Note use of EPM grafted with maleic anhydride in paragraph 64 as an impact modifier. Note paragraph 40 where the impact modifier is present at a level of 0-35%. Note molding in paragraph 71.Note paragraph 36 where the polyamide elastomers may have PTMEG segments.
           While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Dainippon Ink (JP 60177072) as evidenced by Hoff et al. (US 20040068071).
Table 1 on page 448 discloses example 5 containing 50 parts of GRILAMID ELY 60, 25 parts of GRILAMID L20G and 25 parts of “X”. Note example 1 of the translation where GRILAMID L20G is disclosed to be nylon 12. Note Hoff et al. disclosing that GRIAMID ELY 60 is a copolyamide as in applicants component “B” produced from PA 12 and dimerized fatty acid and hence the polyamide units in the polyether amide are not the same as the polyamide itself since a copolymer of nylon 12 and dimerized fatty acid is not the same as polyamide homopolymer. Note also that example 1 discloses .


           Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alex et al. (US 6051649).
Patent claim 1 discloses compositions containing polyamide 6 as in applicants “A” component, a copolymer containing polyamide 6 and polytetramethylene glycol blocks as in applicant’s component “B” and a maleic anhydride functionalized ethylene propylene copolymer in amounts overlappling with the present claims. Films are manufactures in examples 1-9.
           While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.




           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY MULLIS whose telephone number is (571)272-1075.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JCM
3-1-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765